Appellant is under conviction for burglary with punishment assessed at two years in the penitentiary.
We find only one bill of exceptions in the record. It asserts that appellant was forced to trial without opportunity to secure an attorney. This was made a ground of his motion for new trial, and evidence upon the issue was heard and is brought forward in the bill. We think the testimony does not sustain his complaint, and no error was committed by the court in overruling his motion for new trial based upon this ground.
On the night of September 18th the store of one Riordan was burglarized and eight pistols stolen, one being a German Luger. On Saturday defendant sold this pistol to Buchanan who in turn sold it to Brant. One week later Brant in company with Buchanan went to Riordan's store to get ammunition for the pistol. Riordan recognized it and identified it by number, after which Brant turned it over to the owner.
Appellant claimed on the trial that he bought the pistol from one Bradshaw. This issue was submitted to the jury who settled it in favor of the State. We see no reason to disturb the verdict.
The judgment is affirmed.
Affirmed.